

Exhibit 10.4


AMENDED AND RESTATED RIGHT OF FIRST OFFER AGREEMENT
THIS AMENDED AND RESTATED RIGHT OF FIRST OFFER AGREEMENT (this "Agreement") is
made and entered into as of the 4th day of August, 2017, by and among NEXTERA
ENERGY PARTNERS, LP, a Delaware limited partnership ("NEE Partners"), NEXTERA
ENERGY OPERATING PARTNERS, LP, a Delaware limited partnership ("NEE Operating
LP"), and NEXTERA ENERGY RESOURCES, LLC, a Delaware limited liability company
("NEER"), each a "Party" and, collectively, the "Parties."
RECITALS:
WHEREAS, NEER has created NEE Partners to own, operate and acquire contracted
clean energy projects with stable, long-term cash flows through its interests in
NEE Operating LP;
WHEREAS, NEE Partners expects to grow its business and its cash available for
distributions through selective acquisitions of additional assets, including
assets acquired from NEER;
WHEREAS, the Parties previously entered into the Right of First Offer Agreement,
dated as of July 1, 2014 (the "Original Agreement"), pursuant to which NEER
granted to NEE Operating LP an exclusive right of first offer to acquire the
NEER ROFO Assets (as hereinafter defined) owned by NEER and certain of its
Affiliates (as hereinafter defined) on the terms and conditions set forth in the
Original Agreement;
WHEREAS, in connection with certain modifications to the First Amended and
Restated Agreement of Limited Partnership of NEE Partners, dated as of July 1,
2014, and the transactions relating thereto, the Parties desire to amend and
restate the Original Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree that the
Original Agreement is, as of and at the date first written above, amended and
restated in its entirety to read as follows:
ARTICLE I DEFINITIONS




--------------------------------------------------------------------------------




Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings set forth in this Section 1.1.
"Affiliate" means, with respect to the Person in question, any other Person
that, directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person or is under common Control of a third Person.
"Agreement" has the meaning set forth in the Preamble.
"Applicable Law" means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority and
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority affecting or relating to the Person or property in
question.
"Business Day" means any day other than Saturday, Sunday or any federal legal
holiday.
"Conflicts Committee" means the conflicts committee of the board of directors of
NEE Partners, as defined in the NEE Partners LP Agreement.
"Control" means the control by one Person of another Person in accordance with
the following: a Person ("A") controls another Person ("B") where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the managing member of B) or by virtue of
beneficial ownership of or control over a majority of the voting or economic
interests in B. For the purpose of certainty and without limitation, if A owns
or has control over securities to which are attached more than fifty percent
(50%) of the votes permitted to be cast in the election of directors to the
Governing Body of B or, if A is the general partner of B (a limited
partnership), then in each case A Controls B for this purpose, and the term
"Controlled" has the corresponding meaning.
"Financing Party" means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt financing or
refinancing (including letters of credit, bank guaranties or other credit
support).
"Governing Body" means (a) with respect to a corporation, the board of directors
of such corporation, (b) with respect to a limited liability company, the
manager(s) or managing member(s) of such limited liability company, (c) with
respect to a limited partnership, the board, committee or other body of the
limited partnership or the general partner of such partnership that serves a
similar function or the general partner itself (or if any such general partner
is itself a limited partnership, the board, committee or other body of such
general partner's general partner that serves a similar function or such general
partner's general partner itself) and (d) with respect


2

--------------------------------------------------------------------------------




to any other Person, the body of such Person that serves a similar function, and
in the case of each of clauses (a) through (d) includes any committee or other
subdivision of such body and any Person to whom such body has delegated any
power or authority, including any officer or managing director.
"Governmental Authority" means any federal, state or local government or
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Losses" means, with respect to the Person in question, any actual liability,
damage (but expressly excluding any consequential and punitive damages), loss,
cost or expense, including, without limitation, reasonable attorney fees and
expenses and court costs, incurred by such Person, as a result of the act,
omission or occurrence in question.
"NEE" means NextEra Energy, Inc.
"NEE Operating LP" has the meaning set forth in the Preamble.
"NEE Partners" has the meaning set forth in the Preamble.
"NEE Partners GP" means NextEra Energy Partners GP, Inc., a Delaware corporation
and the general partner of NEE Partners.
"NEE Partners LP Agreement" means that certain Second Amended and Restated
Agreement of Limited Partnership of NextEra Energy Partners, LP, dated as of
August 4, 2017 and as amended, restated, modified or supplemented from time to
time.
"NEE Partners Units" means the "Units" under the NEE Partners LP Agreement.
"NEER" has the meaning set forth in the Preamble.
"NEER Confidential Information" has the meaning set forth in Section 4.1.


3

--------------------------------------------------------------------------------




"NEER Indemnitees" means NEER and its Affiliates (other than NEE Partners and
its Subsidiaries, which Subsidiaries shall not include any NEER ROFO Asset prior
to the acquisition thereof by NEE Operating LP or any of its Subsidiaries), and
each of their respective shareholders, members, partners, trustees,
beneficiaries, directors, officers, employees, attorneys, accountants,
consultants and agents, and the successors, assigns, legal representatives and
heirs of each of the foregoing.
"NEER ROFO Assets" means the assets described on Schedule I hereto.
"Negotiation Period" has the meaning set forth in Section 2.1.
"Notice" has the meaning set forth in Section 5.1.
"Original Agreement" has the meaning set forth in the Recitals.
"Party" or "Parties" has the meaning set forth in the Preamble.
"Person" means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.
"Required Securities Disclosure" has the meaning set forth in Section 4.1.
"Sale" means, other than in connection with any granting of Liens permitted
under any indebtedness in respect of any NEER ROFO Asset that is incurred from
time to time and any disposition of assets resulting from the enforcement of
such Liens, any direct or indirect sale of any equity interest in, or all or
substantially all of the assets of, any NEER ROFO Asset; provided, that this
definition shall not include any (i) merger of NEER with or into, or sale of
substantially all of NEER's assets to, a Third Party or (ii) any direct or
indirect sale of a NEER ROFO Asset or any of its assets so long as, following
the consummation of such sale, NEER directly or indirectly holds 100% of the
ownership interests in, and maintains Control over, such NEER ROFO Asset and
such assets; provided, the terms of any such sale referred to in clause (ii)
above will not limit, delay or hinder the ability of NEE Operating LP or any of
its Subsidiaries to acquire such NEER ROFO Asset from NEER in accordance with
the terms of this Agreement if and when NEER elects to sell, transfer or
otherwise dispose of such NEER ROFO Asset to a Third Party.
"Special Voting Units" has the meaning ascribed to it in the NEE Partners LP
Agreement.
"Subsidiary" means any entity that is, directly or indirectly, Controlled by a
Party.


4

--------------------------------------------------------------------------------




"Term" has the meaning set forth in Section 3.1.
"Termination Event" means the occurrence of any of the following:
(a)
the withdrawal of NEE Partners GP from being general partner of NEE Partners in
accordance with Section 11.1 of the NEE Partners LP Agreement;

(b)
the removal of NEE Partners GP from being general partner of NEE Partners if the
NEE Partners Units (including the Special Voting Units) held by NEE Partners GP
and its Affiliates did not vote in favor of such removal;

(c)
the failure of NEE to Control, directly or indirectly, NEE Partners GP or any
other Person that is general partner of NEE Partners; and

(d)
the failure of NEE to own, directly or indirectly, at least (i) 50.1% of the
voting interests of NEER, (ii) at least 33.33% of the economic interests of NEER
or (iii) more of the economic interests in NEER than any other Person.

"Third Party" means any Person other than a Party or an Affiliate of a Party.
"Third Party Sale Period" has the meaning set forth in Section 2.1.
"Transaction Notice" has the meaning set forth in Section 2.1.
Section 1.2    Headings and Table of Contents
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
Section 1.3    Interpretation
In this Agreement, unless the context otherwise requires:
(a)    words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
(b)    the words "include", "includes", "including", or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;


5

--------------------------------------------------------------------------------




(c)    references to any Person include such Person's successors and permitted
assigns;
(d)    any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to, all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;
(e)    any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;
(f)    in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day;
(g)    except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency;
(h)    the words "herein," "hereof," "hereby" and "hereunder," and words of
similar import, shall be construed to refer to this Agreement in its entirety,
not to any particular article or section hereof and not to any particular
provision hereof, except where the context otherwise requires; and
(i)    all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, unless otherwise indicated.
ARTICLE II

RIGHT OF FIRST OFFER ON NEER ROFO ASSETS
Section 2.1    Notice of Transaction Related to NEER ROFO Assets and Negotiation
of Definitive Terms for Transaction. Prior to engaging in any negotiation with a
Third Party regarding any proposed Sale of any NEER ROFO Asset (or any portion
thereof), NEER must deliver to NEE Operating LP a written notice setting forth
in reasonable detail the material terms and conditions of the proposed
transaction (such notice, a "Transaction Notice") and for the next 30 days (the
"Negotiation Period") engage in non-binding discussions and negotiations in


6

--------------------------------------------------------------------------------




good faith with NEE Operating LP to attempt to agree on definitive terms
acceptable to both Parties, in their sole and absolute discretion, for the Sale
of the applicable NEER ROFO Asset to NEE Operating LP or any of its
Subsidiaries. If, by the end of the Negotiation Period, the Parties have not
agreed to definitive terms for the Sale of such NEER ROFO Asset to NEE Operating
LP or one of its Subsidiaries, NEER will have the right, within the 270 days
following such Negotiation Period (the "Third Party Sale Period"), to consummate
a Sale of such NEER ROFO Asset to a Third Party (or agree in writing to
undertake such Sale to a Third Party) in accordance with the terms of Section
2.2.
Section 2.2    Negotiations with Third Parties. Neither NEER nor any of its
representatives, agents or Affiliates (other than NEE Partners and its
Subsidiaries, which Subsidiaries shall not include any NEER ROFO Asset prior to
the acquisition thereof by NEE Operating LP or any of its Subsidiaries) shall
solicit offers from, or negotiate or enter into any agreement with, any Third
Party for the Sale of any NEER ROFO Asset (or any portion thereof) until the
expiration of the Negotiation Period related to such NEER ROFO Asset and the
applicable proposed Sale. NEE Operating LP agrees and acknowledges that during
the Third Party Sale Period for any NEER ROFO Asset and the applicable proposed
Sale: (a) NEER shall have the absolute right to solicit offers from, negotiate
with, and enter into agreements with, any Third Party for the Sale of such NEER
ROFO Asset, on terms in all material respects no less favorable to NEER than
those offered to NEE Operating LP, and (b) NEER shall have no further obligation
to negotiate with NEE Operating LP regarding, or offer NEE Operating LP the
opportunity to acquire any interest in, such NEER ROFO Asset; provided, that the
final terms of the Sale of any NEER ROFO Asset to any Third Party be on terms in
all material respects no less favorable to NEER than those offered to NEE
Operating LP; provided further, that following any Third Party Sale Period for
any NEER ROFO Asset during which no Sale to a Third Party occurred, NEER shall
comply with Section 2.1 (including by delivering a Transaction Notice and
negotiating during the Negotiation Period) prior to any Sale of such NEER ROFO
Asset to a Third Party (or any entry into any agreement in writing to undertake
such Sale).
ARTICLE III

TERM; TERMINATION RIGHTS
Section 3.1    Term. Unless earlier terminated in accordance with this ARTICLE
III, the term of this Agreement (the "Term") shall continue in effect until 5:00
p.m. New York City time on July 1, 2020, at which time this Agreement shall
terminate, and the Parties shall have no further rights or obligations under
this Agreement, except those that expressly survive the termination of this
Agreement; provided, that in the event the Term ends during any Negotiation
Period, then the Term shall extend, and this Agreement shall remain in full
force and effect, until the expiration of such Negotiation Period.


7

--------------------------------------------------------------------------------




Section 3.2    Termination Rights. NEER or NEE Operating LP, as the case may be,
shall have the right, with written notice to the other Party, (a) to terminate
this Agreement if the other Party materially breaches or defaults in the
performance of its obligations under this Agreement or (b) to terminate this
Agreement with respect to any NEER ROFO Asset if the other Party materially
breaches or defaults in the performance of its obligations under any transaction
agreement for the Sale of such NEER ROFO Asset to NEE Operating LP or one of its
Subsidiaries; provided, that in each case such breach or default is continuing
for 90 days after such breaching Party has been given a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a "Notice of Default." NEER also shall have the right to
terminate this Agreement at any time after a Termination Event by delivering
written notice of termination to NEE Operating LP, and such termination shall
become effective immediately upon NEE Operating LP's receipt of such notice.
Upon any such termination the Parties shall have no further rights or
obligations under this Agreement, except those that expressly survive the
termination of this Agreement.
Section 3.3    Exclusive Remedy. Other than with respect to a breach or default
in the performance of a Party's indemnification obligations under ARTICLE IV,
each Party's sole and exclusive remedy for a breach or default by the other
Party of its obligations under this Agreement shall be to terminate this
Agreement in accordance with Section 3.2.
ARTICLE IV

CONFIDENTIALITY
Section 4.1    NEER Confidential Information. NEE Partners shall, and shall
cause its Subsidiaries and its and their officers, directors and employees to,
keep confidential and not make any public announcement or disclose to any Person
any terms of any other documents, materials, data or other information with
respect to any NEER ROFO Asset which is not generally known to the public (the
"NEER Confidential Information"); provided, however, that NEER Confidential
Information shall not include (a) the terms and conditions of this Agreement or
(b) information that becomes available to NEE Partners on a non-confidential
basis from a source other than the NEER, its Affiliates (other than NEE Partners
and its Subsidiaries) or their directors, officers or employees (provided that,
to NEE Partners' knowledge, such source was not prohibited from disclosing such
information to NEE Partners by any legal, contractual or fiduciary duty).
Notwithstanding the foregoing, NEE Partners shall be permitted to (1) disclose
any NEER Confidential Information to the extent required by court order or under
Applicable Law (provided, that it shall (A) exercise commercially reasonable
efforts to preserve the confidentiality of such NEER Confidential Information,
(B) to the extent legally permissible, use commercially reasonable efforts to
provide NEER, in advance of such disclosure, with copies of any NEER
Confidential Information it intends to disclose (and, if


8

--------------------------------------------------------------------------------




applicable, the text of the disclosure language itself), and (C) reasonably
cooperate with NEER and its Affiliates (other than NEE Partners and its
Subsidiaries) to the extent they may seek to limit such disclosure), (2) make a
public announcement regarding such matters (A) as agreed to in writing by NEER
or (B) as required by the provisions of any securities laws or the requirements
of any exchange on which NEE Partners' securities may be listed (a "Required
Securities Disclosure"), or (3) disclose any NEER Confidential Information to
its Affiliates (other than NEER) and its and their shareholders, partners,
members, directors, officers, employees, lenders, attorneys, consultants or
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such NEER Confidential
Information and instructed to keep such NEER Confidential Information
confidential pursuant to the terms hereof); provided, however, that, other than
in connection with a Required Securities Disclosure, NEE Partners shall (x)
advise such Person of the confidential nature of such NEER Confidential
Information, and (y) cause such Person to be bound by obligations of
confidentiality that are no less stringent than the obligations set forth
herein. NEE Partners shall indemnify and hold harmless the NEER Indemnitees for
any Losses incurred by any of the NEER Indemnitees for a breach or default of
NEE Partners' obligations under this Section 4.1. This Section 4.1 shall survive
the termination of this Agreement.
ARTICLE V

MISCELLANEOUS PROVISIONS
Section 5.1    Notices
(a)    Method of Delivery. All notices, requests, demands and other
communications (each, a "Notice") required to be provided to the other Party
pursuant to this Agreement shall be in writing and shall be delivered (i) in
person, (ii) by certified U.S. mail, with postage prepaid and return receipt
requested, (iii) by overnight courier service, or (iv) by facsimile transmittal,
with a verification copy sent on the same day by any of the methods set forth in
clauses (i), (ii) and (iii), to the other Party to this Agreement at the
following address or facsimile number (or to such other address or facsimile
number as the Parties may designate from time to time pursuant to this Section
5.1):


9

--------------------------------------------------------------------------------




If to NEE Partners:
NextEra Energy Partners, LP
c/o NextEra Energy Partners GP, Inc.
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary
Facsimile: (561) 691-7702
Email: Scott.Seeley@nexteraenergy.com
with a copy to:
NextEra Energy Partners, LP
c/o NextEra Energy Partners GP, Inc.
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Charles.Sieving@nexteraenergy.com
If to NEE Operating LP:
NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Secretary
Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com
with a copy to:
NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com
If to NEER:


10

--------------------------------------------------------------------------------




NextEra Energy Resources, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com
(b)    Receipt of Notices. All Notices sent by any Party under this Agreement
shall be deemed to have been received by the Party to whom such Notice is sent
upon (i) delivery to the address or facsimile number of the recipient Party,
provided that such delivery is made prior to 5:00 p.m. (local time for the
recipient Party) on a Business Day, otherwise the following Business Day, or
(ii) the attempted delivery of such Notice if (A) such recipient Party refuses
delivery of such Notice, or (B) such recipient Party is no longer at such
address or facsimile number, and such recipient Party failed to provide the
sending Party with its current address or facsimile number pursuant to this
Section 5.1).
(c)    Change of Address. The Parties and their respective counsel shall have
the right to change their respective address and/or facsimile number for the
purposes of this Section 5.1 by providing a Notice of such change in address
and/or facsimile as required under this Section 5.1.
Section 5.2    Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.
Section 5.3    Assignment. No Party shall assign this Agreement or any interest
therein to any Person, without the prior written consent of the other Parties
(which consent may be withheld in a Party's sole discretion). Notwithstanding
the foregoing, nothing contained in this Agreement shall preclude (i) any
pledge, hypothecation or other transfer or assignment of a Party's rights, title
and interest under this Agreement, including any amounts payable to such Party
under this Agreement, to a bona fide Financing Party as security for debt
financing to such Party or one of its Affiliates, or (ii) the assignment of such
rights, title and interest under this Agreement upon exercise of remedies by a
Financing Party following a default by such Party or one of its Affiliates under
the financing agreements entered into with the Financing Parties.
Section 5.4    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns (which include NEE Operating LP's Subsidiaries).


11

--------------------------------------------------------------------------------




Section 5.5    Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns (including NEE Operating LP's Subsidiaries),
and (ii) the NEER Indemnitees to the extent such NEER Indemnitees are expressly
granted certain rights of indemnification in this Agreement.
Section 5.6    Other Activities. No Party hereto shall be prohibited from
engaging in or holding an interest in any other business ventures of any kind or
description, or any responsibility to account to the other for the income or
profits of any such enterprises or have this Agreement be deemed to constitute
any agreement not to compete. This Agreement shall not be deemed to create a
partnership, joint venture, association or any other similar relationship
between the Parties.
Section 5.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING
CONFLICT OF LAWS.
Section 5.8    Severability. If any term or provision of this Agreement is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.
Section 5.9    JURISDICTION; VENUE. ANY LITIGATION OR OTHER COURT PROCEEDING
WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT
SHALL BE CONDUCTED IN THE COURTS OF RECORD IN THE STATE OF DELAWARE OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND THE PARTIES
HEREBY SUBMIT TO JURISDICTION AND CONSENT TO VENUE IN SUCH COURTS
Section 5.10    WAIVER OF TRIAL BY JURY. THE PARTIES HEREBY WAIVE THEIR RIGHT TO
A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER PARTY
AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT
Section 5.11    Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by any Party to enforce its rights under this Agreement, all fees, costs
and expenses, including, without limitation, reasonable attorney fees and court
costs, of the prevailing Party in such action, suit or proceeding shall be borne
by the Party against whose interest the judgment or decision is rendered


12

--------------------------------------------------------------------------------




Section 5.12    Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.
Section 5.13    Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the Parties hereto, and shall supersede any other
agreements and understandings (written or oral) between or among any of the
Parties on or prior to the date of this Agreement with respect to the matters
contemplated in this Agreement.
Section 5.14    Amendments to Agreement. No amendment, supplement or other
modification to any terms of this Agreement shall be valid unless in writing and
executed and delivered by each of the Parties hereto; provided, however, that
NEE Partners may not, without the prior approval of the Conflicts Committee,
agree to any amendment or modification of this Agreement that, in the reasonable
discretion of the board of directors of NEE Partners, would be adverse in any
material respect to the holders of its common units representing limited partner
interests.
Section 5.15    Facsimile; Counterparts. Any Party may deliver executed
signature pages to this Agreement by facsimile transmission to the other
Parties, which facsimile copy shall be deemed to be an original executed
signature page; provided, however, that such Party shall deliver an original
signature page to the other Parties promptly thereafter. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.
[Remainder of Page Intentionally Left Blank]






13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered in their names by their respective duly authorized officers or
representatives.
NEE Partners:
 
 
NextEra Energy Partners, LP


By:
NextEra Energy Partners GP, Inc., its General
 
Partner
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
Executive Vice President, Strategy and
 
Corporate Development

NEE Operating LP:
 
 
NextEra Energy Operating Partners, LP


By:
NextEra Energy Operating Partners, LLC, its
 
General Partner
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
Vice President

NEER:
 
 
NextEra Energy Resources, LLC


 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
Vice President, Strategy and Corporate
 
Development








--------------------------------------------------------------------------------






SCHEDULE I
NEER ROFO ASSETS





